Citation Nr: 1530711	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-21 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO granted service connection for PTSD; an initial 50 percent disability rating was assigned, effective June, 9, 2003-the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed the initial 50 percent disability rating assigned to the service-connected PTSD to the Board. 

In January 2015, the Board remanded the appeal to the RO for additional development; namely, to schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  VA examined the Veteran in February 2015.  (See February 2015 VA PTSD examination report).  This matter has returned to the Board for further appellate consideration. 

During his February 2015 VA examination, the Veteran reported that because of his PTSD, he had been "sexually incompetent" for the previous 10 years, and that he had been unable to achieve an erection.  (See February 2014 VA psychiatric examination at page (pg.) 7.)  Thus, the Board finds that the Veteran's statement raises an inferred claim of entitlement to service connection for erectile dysfunction claimed as secondary to the service-connected PTSD.  This matter has not been developed for appellate review and is, therefore, referred to the Agency of Original Jurisdiction (AOJ) for appropriate development and adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

After a review of all evidence of record, the Board has determined that additional substantive development, as outlined in the directive below, is warranted prior to further appellate review of the claim, namely to schedule the Veteran for an appropriate VA examination that includes validity testing as recommended by a VA physician in February 2015. 
The Veteran seeks an initial rating in excess of 50 percent for his service-connected PTSD.  He maintains that his PTSD symptoms are more severely disabling than reflected by the currently assigned 50 percent rating. 

In January 2015, the Board remanded the claim to have VA examine the Veteran to determine the current severity of his PTSD.  VA examined the Veteran in February 2015.  (See February 2015 VA PTSD examination report).  The VA physician determined that the Veteran did not have a mental disability.  At the close of the February 2015 examination, the VA physician disavowed her earlier diagnosis of PTSD in 2008, and concluded that it could not be confirmed given that the Veteran had provided varying current (then) accounts of his military sexual trauma, which had served as the basis of her former PTSD diagnosis.  Id at pg. 7.  Thus, the VA physician recommended that if the Veteran continued his current appeal with VA, that he undergo additional validity testing.  Id. at pg. 8.  Thus, in light of in light of the foregoing, the Board finds that the Veteran should be scheduled for a new VA psychiatric examination that includes psychometric testing, as recommended by the February 2015 VA physician. 

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records, dated from December 11, 2014, to the present, should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination to determine the current severity of his PTSD.  The Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic records must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, to specifically include, and as recommended by the February 2015 VA examiner, psychometric testing (e.g., Minnesota Multiphasic Personality Inventory (MMPI-2)), and all findings should be set forth in detail. 
   
It is then requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.  

The examiner must comment on the Veteran's level of occupational and social impairment caused by the service-connected PTSD symptoms. 

3.  The AOJ should then review the electronic record.  If any directive specified in this remand has not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).
    
4.  Thereafter, the AOJ should readjudicate the initial rating claim on appeal claim in light of all additional evidence received.  Readjudication of the claim should include consideration of staged ratings in accordance with Fenderson v. West, 12 Vet. App. 119 (1999).  

If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

